Citation Nr: 0106067	
Decision Date: 02/28/01    Archive Date: 03/02/01

DOCKET NO.  00-00 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to an initial evaluation in excess of 30 
percent for post-traumatic stress disorder (PTSD).

3.  Entitlement to an initial evaluation in excess of 10 
percent for scar, left little finger, with pain with exposure 
to cold weather.

4.  Entitlement to an increased (compensable) initial 
evaluation for multiple scars, small metal fragment, left 
forearm.

5.  Entitlement to an increased evaluation in excess of 30 
percent for residuals of a gunshot wound, right foot, with 
restriction of motion and hyperesthesia, Muscle Group X, and 
residual of fragment wound, Muscle Group XI.



REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney 
at Law


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from February 1968 to February 
1970.  During his service in Vietnam, the veteran's awards 
and decorations included the Combat Infantryman's Badge, the 
Army Commendation Medal, and the Purple Heart. 

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.  A May 1999 rating decision, in pertinent part, 
denied a claim of entitlement to service connection for a 
back disorder, and granted service connection for residuals 
of a laceration, left little finger, and for a small metal 
fragment, left arm, and assigned a noncompensable evaluation 
for those left arm disabilities.  The RO also continued a 30 
percent evaluation for residuals of a gunshot wound, right 
foot, with restriction of motion and some hyperesthesia, 
Muscle Group X, and residuals of fragment wound, Muscle Group 
XI.  Later that month, the veteran disagreed with those 
determinations, and, in November 1999, after the RO issued a 
statement of the case (SOC), the veteran submitted a timely 
substantive appeal as to those issues.  By a rating decision 
issued an October 1999, the RO granted service connection for 
PTSD and assigned a 30 percent evaluation for that 
disability.  In November 1999, the veteran disagreed with 
that evaluation.  In June 2000, the veteran submitted a 
timely substantive appeal of the evaluation assigned for 
PTSD, following the RO's issuance of an SOC on that issue

In August 1998, the veteran sought service connection for 
tinnitus, and that claim was granted by a May 1999 rating 
decision.  A 10 percent evaluation was assigned.  The veteran 
also sought service connection for bilateral hearing loss, 
and that claim was also granted in a May 1999 rating 
decision.  A noncompensable evaluation was assigned for 
hearing loss.  The veteran has not expressed disagreement 
with or appealed any aspect of those determinations, and no 
issue regarding tinnitus or bilateral hearing loss is before 
the Board on appeal.  

The veteran's claim of entitlement to service connection for 
a back disorder is addressed in the REMAND appended to this 
decision.


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the issues addressed in this 
decision has been obtained.  

2.  The veteran's service-connected PTSD is currently 
manifested by flashbacks and nightmares several times a 
month, sleep disturbances, and a Global Assessment of 
Functioning score of 70.  

3.  The veteran's service-connected scar, left little finger, 
is manifested by a non-tender 1/2 -inch transverse scar on the 
distal end, little finger, which aches with exposure to cold, 
but there is no abnormality on radiologic examination and no 
limitation of range of motion.

4.  Multiple shell fragment wound scars of the left arm are 
manifested by a 2.5-inch longitudinal scar on the radial side 
of the left forearm and two punctate scars in the deltoid 
region, but each of these scars is non-symptomatic, non-
tender, non-adherent, and there is no loss of motion, 
weakened motion, fatigability, pain, or any symptom of muscle 
injury.

5.  The veteran's service-connected residuals of a gunshot 
wound, right foot, with restriction of motion and 
hyperesthesia, Muscle Group X, and of a fragment wound, 
Muscle Group XI, are manifested by pain and limitation of the 
right ankle, paresthesia of the toes of the right foot, and 
by a scar on the right calf which causes a painful burning 
sensation occasionally and a fatigability with walking, but 
the veteran is able to maintain full-time employment as a 
letter carrier.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 30 
percent for service-connected PTSD have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991, as amended by the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000)); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2000).

2.  The criteria for an initial evaluation in excess of 10 
percent for a service-connected scar of the left little 
finger have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991, as amended by the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000)); 38 C.F.R. 
§ 4.118, Diagnostic Code 7804 (2000).

3.  The criteria for an initial compensable evaluation for 
service-connected scars of the left (major) arm have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991, as amended by the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000)); 38 C.F.R. § 4.118, Diagnostic Code 
7805 (2000).

4.  The criteria for an evaluation in excess of 30 percent 
for service-connected residuals of a gunshot wound, right 
foot, with restriction of motion and hyperesthesia, Muscle 
Group X, and residual of fragment wound, Muscle Group XI, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991, as 
amended by the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000)); 38 C.F.R. § 4.71a, 
Diagnostic Code 5284 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

By a claim submitted in August 1998, the veteran sought an 
evaluation in excess of the current 30 percent evaluation 
assigned for the combined Muscle Group (MG) X and MG XI 
disabilities, claimed as a right foot condition.  The veteran 
asserts that assignment of separate evaluations for MG X and 
MG XI injury would result in a combined evaluation in excess 
of the current 30 percent evaluation assigned for the 
combined MG X and XI disability.  The veteran has also 
appealed the initial evaluations assigned for PTSD, for a 
shell fragment wound of the little finger, and for a shell 
fragment wound of the left upper arm.

Duty to Assist and Procedural Due Process Contentions

By February 1999 and May 1999 statements, the veteran's 
attorney has requested an advisory medical opinion, requested 
a new, thorough, and contemporaneous VA examination, 
requested an independent medical opinion, and has requested 
that opinions as to the etiology of claimed medical disorders 
be obtained.

As an initial matter, the Board notes that all of these 
contentions are ancillary to the veteran's underlying claims.  
These contentions are not matters which may be separately 
appealed.  Rather, these contentions pertain to the duty to 
assist the veteran in the development of the issues currently 
on appeal.  As discussed below, the Board finds that the duty 
to assist the veteran under 38 U.S.C.A. § 5107(a) has been 
met, as to each of the claims addressed on the merits in this 
decision, including the duty to assist as defined in the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), as explained below.  

When warranted by the medical complexity or controversy 
involved in a pending claim, an advisory medical opinion may 
be obtained from one or more medical experts who are not 
employees of VA.  38 C.F.R. § 3.328 (2000).  Approval for an 
advisory medical opinion is granted only if VA's Compensation 
and Pension Service determines that the issue under 
consideration poses a medical problem of such obscurity or 
complexity, or has generated such controversy in the medical 
community at large, as to justify solicitation of an 
independent medical opinion.  The veteran has not made any 
showing that the evaluation of any service-connected 
disability at issue is complex or controversial, nor does the 
medical evidence so indicate.  The request for an advisory 
medical opinion is denied.

The Board also notes the contention of the veteran and his 
representative that the veteran is entitled to a thorough and 
contemporaneous examination.  The veteran was afforded 
several VA examinations, including examinations in October 
1998, July 1999, and February 2000.  The reports of those 
examinations reflect that VA examiners recorded past medical 
history, noted the veteran's current complaints, conducted 
physical examination, and offered assessment.  The Board 
finds that the examinations afforded were adequate for rating 
purposes, and were provided contemporaneous to the veteran's 
claims.  Thorough and contemporaneous examination has been 
provided, and no further examination is required to satisfy 
the duty to assist the veteran to develop his claim.  38 
U.S.C.A. § 5107(a) (West 1991, as amended by the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).

Additionally, the Board notes that, in a letter dated and 
submitted in May 1999, the veteran's attorney requested "to 
reopen his claim for an increase" in the evaluations 
assigned for service-connected disabilities.  Prior to May 
1999, the veteran had been granted service connection for 
several disabilities, and a claim for an increased evaluation 
for each disability for which service connection was in 
effect prior to May 1999 is before the Board on appeal.  The 
Board notes that service connection for tinnitus and hearing 
loss was granted in May 1999, and assignment of initial 
evaluations for those two disabilities occurred at about the 
time the communication which requested the "reopening" of 
claims for increases for service-connected disabilities was 
received.  The veteran was thereafter notified of his right 
to appeal the May 1999 rating decision, and was advised of 
the procedural requirement for submitting a substantive 
appeal of the initial evaluations assigned for hearing loss 
and tinnitus.  As noted in the Introduction, above, the 
veteran did not disagree with or submit a formal substantive 
appeal of any aspect of the decisions regarding tinnitus or 
hearing loss.  In the absence of a substantive appeal of 
those initial determinations, the Board is without 
jurisdiction to consider whether the veteran is entitled to 
increased initial evaluations for those disabilities.  A 
claim for an increased evaluation for every other disability 
for which the veteran has been awarded service connection is 
before the Board on appeal.  The Board finds that, under the 
procedural circumstances of the case, the veteran does not 
have any service-connected disability for which VA has failed 
to consider a claim of increased severity.

Claims for increased evaluations

The Board is also satisfied that all relevant facts regarding 
the veteran's claims for increased evaluations have been 
properly developed and that no further assistance to the 
veteran is required in order to comply with the duty to 
assist.  It is noted in this regard that the veteran was 
afforded several VA examinations in 1998 through 2000.  The 
Board finds that the duty to assist has been met.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Where, however, an appeal arises from an initial 
rating decision which established service connection and 
assigned the initial disability evaluation, it is not the 
present level of disability which is of primary importance, 
but rather the entire period is to be considered to ensure 
that consideration is given to the possibility of staged 
ratings; that is, separate ratings for separate periods of 
time based on the facts found.  Fenderson v. West, 12 Vet. 
App. 119 (1999).

1.  Claim for initial evaluation in excess of 30 percent for 
PTSD

On VA examination conducted in July 1999, the veteran 
reported having flashbacks and nightmares about twice a 
month, with sleep disturbances and night sweats.  He reported 
enjoying a variety of recreational activities, particularly 
outdoors.  He reported participation in social activities.  
He and his wife have three children and have been married 23 
years.  He reported feeling nervous, sometimes having 
problems at work.  He maintained good eye contact, had no 
abnormal movements or mannerisms.  He reported drinking three 
to four beers daily.  His mood was appropriate.  He had good 
remote and recent memory.  There was no evidence that he 
veteran was subject to panic attacks.  There was no evidence 
of impaired impulse control.  The examiner concluded that the 
veteran had mild symptomatology of PTSD, primarily with 
nightmares and flashbacks, but without interference in 
social, occupational, or family relationships.  The examiner 
concluded that the veteran had minimal, prolonged, service-
connected PTSD, and assigned a Global Assessment of 
Functioning (GAF) score of 70.  

On VA examination conducted in February 2000, the veteran 
again reported that his marriage to his spouse of nearly 30 
yearly remained intact, although his wife had lung cancer.  
He continued to work full-time as a postal carrier.  He again 
reported that he continued to report being nervous, having 
nightmares, and waking up a lot.  He was appropriately 
dressed and groomed, was friendly and pleasant, had adequate 
recall, adequate concentration and attention, and his thought 
process was organized.  He did become nervous at times during 
the examination.  The examiner assigned a GAF of 70 for the 
current year and for the past year.  The examiner concluded 
that the veteran's use of alcohol, reported as one to six 
beers daily, was probably related to his PTSD, and that his 
symptoms of PTSD were minimal.  

Under the regulation governing evaluation of mental disorders 
which was in effect when the veteran submitted his claim for 
service connection for PTSD in 1998, the veteran's service-
connected PTSD is evaluated under 38 C.F.R. § 4.130, 
Diagnostic Code (DC) 9411.  A 30 percent rating is warranted 
for occupational and social impairment where there is 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, or mild 
memory loss (such as forgetting names, directions, recent 
events).

The next higher evaluation, a 50 percent rating, requires 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened effect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-term and long-term 
memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work and 
social relationships. 

The evidence clearly shows that the veteran does not meet the 
rating criteria for a 50 percent evaluation.  In this regard, 
there is no evidence that the veteran's PTSD is manifested by 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks; difficulty in 
understanding complex commands; impairment of short- or long-
term memory; impaired judgment; or disturbances of 
motivation; or, impairment of ability to establish or 
maintain effective relationships.  

Rather, the veteran's current level of disability due to PTSD 
is manifested by sleep disturbances or flashbacks.  He does 
not use medication for sleep disturbances or control of any 
PTSD symptom.  There is no evidence that the veteran has ever 
sought treatment for his PTSD.  The VA examiner characterized 
the veteran's PTSD symptoms as mild in degree, and the Board 
accepts the examiner's finding in this regard.  A GAF score 
of 70 has been assigned.  A GAF score of 61 to 70 indicates 
that the examinee has some mild symptoms or some difficulty 
in social or occupational functioning, but generally 
functions pretty well, with some meaningful interpersonal 
relationships.  American Psychiatric Association, Diagnostic 
and Statistical Manual of Mental Disorders 32 (4th. ed. 
1994).

Moreover, there has been no demonstration of definite 
impairment in his current ability to establish and maintain 
effective relationships with people.  Rather, the evidence 
shows that the veteran has been stable occupationally, works 
full-time, and has a stable marital relationship.  There is 
no evidence that the veteran's PTSD symptoms produce definite 
industrial impairment.  The VA examination report 
demonstrates that the veteran does not have a depressed mood, 
anxiety, suspiciousness, panic attacks, or even mild memory 
loss.  As such, the evidence does not demonstrate that the 
veteran has occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks as a 
result of his service-connected PTSD. 

The Board notes that it is required to address the issue of 
entitlement to an extraschedular rating under 38 C.F.R. § 
3.321 in cases where the issue is expressly raised by the 
claimant or where the record before the Board contains 
evidence of "exceptional or unusual" circumstances 
indicating that the rating schedule may be inadequate to 
compensate for the average impairment of earning capacity due 
to the disability.  See VAOPGCPREC 6-96 (August 16, 1996).  
In this case, consideration of an extraschedular rating has 
not been expressly raised.  Further, the record before the 
Board does not contain evidence of "exceptional or unusual" 
circumstances that would preclude the use of the regular 
rating schedule.

The preponderance of the evidence is against the veteran's 
claim of entitlement to an evaluation in excess of 30 percent 
for PTSD.  The provisions of 38 U.S.C.A. § 5107(b) regarding 
reasonable doubt are not applicable to warrant a higher 
evaluation.

2.  Claim for increased initial evaluation for scars, left 
little finger

The veteran's service medical records reflect that he 
received shrapnel wounds on the left upper extremity.  
However, no complaint regarding the left upper extremity was 
noted on VA examination conducted in May 1970, and no claim 
for service connection was submitted.

On VA examination conducted in October 1998, the veteran 
reported that he sustained a laceration of the tip of the 
left fifth digit.  The veteran reported that he was left-
handed.  VA radiologic examination of the left hand conducted 
in December 1999 disclosed no fracture, dislocation, or 
degenerative changes, and no radiopaque foreign bodies were 
visualized.

On VA examination conducted in December 1999, the veteran had 
a 1/2-inch transverse scar along the ulnar aspect of the left 
little finger.  He reported that when exposed to cold 
weather, the finger aches similar to a toothache.  Warming 
the digit improves and then relieves the pain.  The veteran 
reported no involvement of the joints of the little finger.  
He had no difficulty grasping objects.  Range of motion of 
the joints of the little finger was normal.  

The veteran also had a one-inch longitudinal scar at the base 
of the left thumb.  This scar was not tender or adherent to 
underlying tissues, or otherwise symptomatic.  

The veteran's disability due to scars on the left hand, 
including on the left little finger, is evaluated under 
38 C.F.R. § 4.118, Diagnostic Code 7804.  Diagnostic Code 
7804 provides a 10 percent rating for superficial scars that 
are tender and painful on objective demonstration.  A 10 
percent evaluation is the maximum schedular evaluation 
available under Diagnostic Code 7804.  A note to Diagnostic 
Code 7804 indicates that the 10 percent rating will be 
assigned when the requirements are met, even though the 
location may be on the tip of a finger or toe, and where the 
rating may exceed the amputation value for the limited 
involvement. Id.  In this case, the Board notes that the 10 
percent evaluation for scar, left little finger, equals or 
exceeds the maximum schedular evaluation assignable unless 
the veteran lost most than half the finger.  

The Board has considered whether a compensable evaluation may 
be available under any other criteria used to evaluate scars.  
38 C.F.R. § 4.118, Diagnostic Code (DC) 7803, provides for a 
10 percent rating for scars that are "superficial, poorly 
nourished, with repeated ulceration."  Pursuant to DC 7805, a 
scar can also be rated based on limitation of function of 
part affected.  A scar may also be evaluated on the basis of 
disfigurement of the head, face, or neck, or disfigurement 
due to burn scars.  However, in this case, the evidence 
establishes that the scar is on the little finger, left hand, 
and does not affect the head, face, or neck, is not a burn 
scar, and does not cause ulceration or limitation of motion.  

The preponderance of the evidence is against an evaluation in 
excess of 10 percent for a scar of the left little finger.  
The evidence is not in equipoise, and the provisions of 
38 U.S.C.A. § 5107(b) regarding reasonable doubt are not 
applicable to warrant an evaluation in excess of 10 percent.

3.  Claim for compensable initial evaluation for scars, left 
(major) arm

Radiologic examination of the left humerus in December 1999 
disclosed no fracture, dislocation, or degenerative changes, 
and no radiopaque foreign bodies were visualized.  

On VA examination of the left arm in December 1999, the 
examiner described a 2.5-inch longitudinal scar on the radial 
side of the left forearm, just below the antecubital area.  
In addition, there were two punctate scars in the deltoid 
region.  The veteran denied any pain associated with these 
scars.  The scars were not tender, were not adherent to 
underlying tissues, the texture of the scars was smooth, and 
there was no keloid formation.  The veteran reported no 
obvious problems with the muscles of the left arm.  There was 
no loss of motion, weakened movement, or fatigability on use 
as a result of the injury to the upper left arm.

The veteran contends that he is entitled to a compensable 
evaluation for injury to a muscle.  However, there is no 
evidence of muscle injury of the left upper extremity in the 
service medical records, and there is no finding of muscle 
injury on any VA examination conducted dur9ing the pendency 
of this appeal.  The veteran has denied that any of the scars 
above the wrist are symptomatic, painful, or affect muscle 
function.  See 38 C.F.R. § 4.118, Diagnostic Codes 7800-7806; 
38 C.F.R. § 4.73, Diagnostic Codes 5301-5309 (used to 
evaluate disability of the shoulder girdle and forearm).  In 
the absence of any finding of muscle injury which would 
warrant a compensable evaluation, the Board finds that 
evaluation of those scars under the diagnostic codes for 
evaluation of scars instead of under the diagnostic codes 
used to evaluate muscle injury does not result in any 
prejudice to the veteran.  

In the absence of any subjective complaint of any 
symptomatology in the left upper extremity above the wrist, 
and in the absence of any objective finding of any 
symptomatology, other than the presence of non-symptomatic 
scars, the Board finds that the preponderance of the evidence 
is against a compensable evaluation for any scar on the left 
upper extremity above the wrist.  The evidence is not in 
equipoise, and the provisions of 38 U.S.C.A. § 5107(b) 
regarding reasonable doubt are not applicable to warrant a 
compensable evaluation.  

4. Claim for increased evaluation, injury to MGs X and XI

The veteran's service medical records reflect that his right 
calf was injured when a booby trap detonated in May 1969.  
The area became infected, and a prolonged period of treatment 
and hospitalization was required.  

On VA examination conducted in May 1970, the veteran reported 
that, when he returned to duty after the right calf healed, 
he accidentally shot himself in the right ankle, incurring a 
fracture.  He reported using a cane until he was discharged 
in February 1970.  There was an entrance wound below the 
medial malleolus about the size of a dime and an exit wound 
in the sole of the foot.  That scar was about an inch long 
and was somewhat sensitive.  The veteran had restricted 
dorsiflexion, restricted plantar flexion, and subtalar motion 
was about 50 percent less in the right ankle than in the 
left.  The veteran reported some numbness of the toes, the 
right ankle was weak and would twist easily, and there was 
some restriction of motion of the right calf, associated with 
pain, and the right calf became "tense" after activity, 
including continuous standing.  The examiner concluded that 
there was hypesthesia of the right foot due to involvement of 
the superficial sensory plantar nerve.  

By a rating decision issued in early June 1970, the RO 
assigned a 20 percent evaluation for loss of motion of the 
ankle and some hypesthesia of the right foot, under 
Diagnostic Code 5310, and assigned a 10 percent evaluation 
for residual of the fragment wound of MG XI under Diagnostic 
Code 5311.  However, in a rating decision issued in late June 
1970, the RO noted that, since MG X and MG XI, evaluated 
under Diagnostic Codes 5310 and 5311, were in the same 
anatomic region, technically, rather than being entitled to a 
separate evaluation for each muscle group, the veteran was 
instead entitled to a combined evaluation at the next higher 
level for the most severely injured muscle group.  Therefore, 
a 30 percent evaluation under Diagnostic Code 5310 was 
substituted for the previous 20 percent evaluation under 
Diagnostic Code 5310 and the 10 percent evaluation under 
Diagnostic Code 5311.  The combined 30 percent evaluation 
under Diagnostic Code 5310 remained in effect, unchanged, 
when the veteran submitted the claim underlying this appeal.

On VA examination conducted in October 1998, the veteran 
complained of constant aching in the right ankle, tingling in 
the toes, decreased motion of the right great toes.  The 
veteran reported that he rarely used a crutch or cone, but 
did use an arch support in his right shoe.  The veteran 
reported that he worked full-time as a letter carrier, and 
noted that the front half of his right shoe wears out quickly 
because he is unable to lift his right foot completely.  
Right ankle range of motion was restricted to 10 degrees, 
lacking 20 degrees to the neutral position when flexed.  He 
was able to flex the right ankle only to 30 degrees from 
neutral, with a starting point of 20 degrees.  Extension was 
to 10 degrees.  There was pain in the right ankle with 
extremes of range of motion.  His gait was "fairly normal" 
with a slight right foot limp and slight eversion when 
walking.  He was unable to balance his weight on the toes of 
the right foot.  Radiologic examination of the right foot 
conducted in October 1998 demonstrated very mild degenerative 
changes in the first metatarsophalangeal joint.  The examiner 
concluded that the veteran was status post gunshot wound, 
right foot and ankle, with decreased motion of right ankle 
and right great toes, and parasthesias of the toes of the 
right foot.  

The veteran also had a transverse injury to the upper right 
calf, with a residual scar 3 inches in length and 1/2 inch in 
width.  He reported a burning sensation in the upper right 
calf about twice a month, with symptoms aggravated with 
exertion and cold weather.  He reported fatigue in the right 
calf on waking.  The right calf scar was slightly indented, 
suggesting some loss of subcutaneous tissues, but there was 
not obvious tendon injury, no history of bone, joint or nerve 
damage, and no adhesions.  Muscle strength was good, and 
there was no muscle herniation.

On VA examination conducted in August 1999, the veteran 
reported two separate injuries to the right leg during 
service.  The first occurred when he sustained a shrapnel 
injury to the right calf.  He also sustained a gunshot wound 
to the right ankle, entering at the posterior part of the 
ankle and exiting at the arch on the right, and fractured a 
bone.  He had a good pulse in each lower extremity.  His 
right ankle was slightly swollen as compared to the left, at 
0.5 centimeter larger.  The deep tendon reflexes were 
symmetric.  There was pain on palpation of the right ankle.  
Strength was slightly weak in plantar flexion on the right.  
Sensation was decreased to pinprick over the right foot, 
especially along the lateral aspect and bottom.  His gait was 
slightly limping.  The examiner concluded that the veteran 
had possible post-traumatic arthritis of the right ankle, 
sensory loss in the right foot, and mild weakness of 
dorsiflexion and plantar flexion of the right ankle, all as 
residual to the gunshot wound to the right ankle.

The Board notes that the schedular criteria for evaluation of 
muscle injuries, and the provisions of 38 C.F.R. §§ 4.55 and 
4.56, which relate to evaluation of muscle injuries, were 
revised effective July 3, 1997, and those revised regulations 
were in effect when the veteran submitted the claim 
underlying this appeal in August 1998. 

Under the revised regulations, at 38 C.F.R. § 4.55(d) and 
(e), when compensable muscle injuries which are in the same 
anatomic region are being evaluated, but where the muscles 
involved act on more than one joint, or on different joints, 
the evaluation for the most severely injured muscle group 
will be increased by one level and used as the combined 
evaluation for the affected muscle groups.  In this case, the 
evidence reflects that there is injury of MG X, the muscles 
of the foot, and MG XI.  MG X and MG XI are, by regulation, 
defined as being in the same anatomic region.  Therefore, the 
regulations require that evaluation for the injuries to the 
two muscle groups be combined under the diagnostic code for 
the most severely injured muscle group, and the evaluation 
which would otherwise be assigned under Diagnostic Codes 5310 
and 5311 is increased by one level to reflect the combined 
disability of MG X and MG XI.  

Disability of MG X, the intrinsic muscles of the dorsal 
aspect of the foot, warrants a 10 percent evaluation required 
either moderate or moderately severe injury.  A 20 percent 
evaluation required severe injury.  38 C.F.R. § 4.73, 
Diagnostic Code 5310.  MG X involving the movements of the 
forefoot and toes, as well as propulsion thrust in walking. 
Injuries to the plantar aspect of the foot shall be evaluated 
as 10 percent disabling when determined to be "moderate" in 
nature; a 20 percent disability evaluation will be assigned 
only when such disability is determined to be "moderately 
severe."  See 38 C.F.R. § 4.56(d).  As noted previously, 
indications of moderately severe disability include loss of 
deep fascia, muscle substance, or normal firm resistance of 
muscles, while strength and endurance demonstrate positive 
evidence of impairment.  Id.

MG XI consists of posterior and lateral crural muscles and 
the muscles of the calf, including (1) the triceps surae 
(gastrocnemius and soleus); (2) tibialis posterior; (3) 
peroneus longus; (4) flexor hallucis longus; (5) flexor 
digitorum longus; and, (6) popliteus.  The function of these 
muscles is stabilization of the arch, propulsion, plantar 
flexion of foot, flexion of the toes, and flexion of knee.  
Slight injury to this muscle group is noncompensable.  
Moderate injury warrants a 10 percent evaluation.  Moderately 
severe injury warrants a 20 percent evaluation, and severe 
injury warrants a 30 percent evaluation.  

The evidence reflects that the veteran's MG XI injury does 
not result in any symptomatology other than a scar with a 
slight indentation and fatigability on walking, with 
complaints of a painful burning sensation averaging two a 
month, according to the veteran.  As such, the preponderance 
of the evidence is against an evaluation in excess of 10 
percent, for moderate injury, to MG XI.

The evidence reflects that the veteran's MG X injury results 
in limitation of motion of the ankle, possible post-traumatic 
arthritis of the ankle, and some loss of sensation to the 
right toes.  As such, the evidence supports a 20 percent 
evaluation, for moderately severe injury.  However, there is 
no evidence that there was extensive debridement, prolonged 
infection, or sloughing of soft parts during the veteran's 
initial treatment, nor is there current evidence of 
intermuscular binding or cicatrization.  The entrance and 
exit scars are not ragged, depressed or adherent.  There is 
no evidence of moderate or extensive loss of deep fasciae or 
muscle substance.  The veteran's ankle is very slightly 
larger than the unaffected ankle, but the examiner 
specifically noted that there was no atrophy of muscles, no 
was abnormal swelling or hardening of muscles noted.  The 
veteran's report of his strength, endurance, and coordination 
reflect that he cannot lift his forefoot completely, 
resulting in increased shoe wear, and he reports some 
fatigability, but he remains able to work full-time as a 
letter carrier.  The Board finds that this level of 
impairment is inconsistent with severe injury.  

As the preponderance of the evidence is against an evaluation 
in excess of 10 percent for MG XI injury, and is against an 
evaluation in excess of 20 percent for MG X injury, the 
evidence is against an evaluation in excess of 30 percent for 
the combined MG X and MG XI disability.  The Board notes that 
a 30 percent evaluation for the combined disability is 
slightly more favorable to the veteran than a 10 percent 
evaluation under Diagnostic Code 5311 and a 20 percent 
evaluation under Diagnostic Code 5310, when combined as 
required under 38 C.F.R. § 4.25.  


ORDER

Entitlement to an initial evaluation in excess of 30 percent 
for post-traumatic stress disorder (PTSD) is denied.

Entitlement to an initial evaluation in excess of 10 percent 
for scar, left little finger, with pain with exposure to cold 
weather is denied.

Entitlement to an increased (compensable) initial evaluation 
for multiple scars, small metal fragment, left forearm, is 
denied.

Entitlement to an increased evaluation in excess of 30 
percent for residuals of a gunshot wound, right foot, with 
restriction of motion and hyperesthesia, Muscle Group X, and 
residual of fragment wound, Muscle Group XI, is denied.


REMAND

The veteran contends that he has a back disorder as a result 
of his service.  There is no evidence that the veteran has 
been afforded post-service examination to determine whether 
he has the claimed disorder, and, if so, the etiology of that 
disorder.  Under the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA), which was 
enacted during the pendency of this appeal, further 
development to afford the veteran VA examination to determine 
whether he currently has a back disorder, and, if so, to 
determine whether there is a relationship between the 
veteran's in-service injuries and service-connected 
disabilities and the current back disorder, is required. 

Accordingly, this case is REMANDED for the following:

1.  The RO should ask the veteran for 
sufficient information to identify the 
dates and sources of all VA treatment and 
to identify any non-VA providers of 
medical care who treated him for a back 
disorder since service, especially 
proximate to service.  After securing any 
necessary release, the RO should assist 
the veteran in requesting copies of such 
records as contemplated under the VCAA.

2.  The veteran should be offered the 
opportunity to identify or obtain records 
of any employment medical examinations, 
insurance examinations, or the like which 
might contain evidence concerning the 
claimed disorder. 

3.  The veteran should be afforded VA 
examination of the back to determine 
whether he has a back disorder, and, if 
so, to determine the etiology of such 
disorder.  The claims folder must be 
provided to and reviewed by the 
examiner(s).  Based on examination 
findings, historical evidence, and 
medical principles, the examiner(s) 
should provide a medical opinion, with 
rationale, as to whether the veteran has 
a back disorder, and, if so, the examiner 
should provide an opinion as to whether 
it is at least as likely as not (50 
percent likelihood or more) that the 
veteran has a back disorder that is 
etiologically related to his service, or 
any incident or injury incurred in 
service, to include any service-connected 
disability.  All necessary tests should 
be completed.  The claims file should be 
made available to the examiner(s) prior 
to each examination.  All relevant 
findings should be reported.  The 
examiner(s) should be asked to provide 
the rationale for any opinion provided.

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

5.  The RO should readjudicate the claim 
for service connection for a back 
disorder.  If the determination remains 
unfavorable to the veteran, the RO should 
furnish the veteran and his 
representative a supplemental statement 
of the case, and provide an opportunity 
for the veteran and his representative to 
respond before the case is returned to 
the Board for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.







		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 


